                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


KENNETH EUGENE CARTER,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 3:17-1337

PRIMECARE MEDICAL, et al.,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER

       Pending before the Court are Plaintiff’s objections to the Proposed Findings and

Recommendation (“PF&R”) regarding Defendant PrimeCare Medical’s (“PrimeCare”) Motion for

Summary Judgment, ECF No. 58. ECF No. 108. For the following reasons, the Court ADOPTS

AND INCORPORATES HEREIN the Magistrate Judge’s PF&R, ECF No. 96, and GRANTS

PrimeCare’s Motion for Summary Judgment, ECF No. 58.

                                I. PROCEDURAL BACKGROUND

       Plaintiff, proceeding pro se, filed his Complaint on February 21, 2017. ECF No. 2.

Defendant responded to Plaintiff’s Complaint by filing a Motion to Dismiss on July 31, 2017. ECF

No. 19. This Court adopted the PF&R, ECF No. 26, and granted in part and denied in part the

Motion to Dismiss. ECF No. 33. Plaintiff then filed the Amended Complaint on August 17, 2018.

ECF No. 46. On September 11, 2018, PrimeCare filed the Motion for Summary Judgment. ECF

No. 58. After consideration of Defendant’s Motion, Magistrate Judge Omar J. Aboulhosn filed the

present PF&R on May 20, 2019, in which he recommends that Defendant’s motion be granted.

ECF No. 96. Plaintiff filed timely objections to the PF&R. ECF No. 108.
                                         II. LEGAL STANDARD

         In reviewing the PF&R, this Court must “make a de novo determination of those portions

of the . . . [Magistrate Judge’s] proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1). In doing so, the Court can “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” Id. The Court, however, is not

required to review the factual or legal conclusions of the Magistrate Judge to which no objections

are made. Thomas v. Arn, 474 U.S. 140, 150 (1985). Courts will uphold those portions of a

recommendation to which no objection has been made unless they are “clearly erroneous.” See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

         When a party acts pro se, the Court must liberally construe his pleadings and objections.

Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, failure to raise specific errors waives the

right to de novo review because “general and conclusory” objections do not warrant such review.

McPherson v. Astrue, 605 F. Supp. 2d 744, 749 (S.D. W. Va. 2009) (citing Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). Moreover, incoherent objections and those which largely reiterate

the same facts and legal arguments raised before the magistrate judge are similarly not entitled to

review. Reynolds v. Saad, No. 1:17-124, 2018 WL 3374155, at *2 (N.D. W. Va. July 11, 2018),

aff'd, 738 F. App’x 216 (4th Cir. 2018).

                                         III. DISCUSSION

       After multiple readings and affording the outermost bounds of a liberal interpretation, the

Court struggles to find a comprehensible, specific objection. Plaintiff numbers his paragraphs, but

each is largely a regurgitation of the legal standard or a muddled string of generalized complaints.

In an effort to dutifully fulfill its role, the Court addresses Plaintiff’s objections insofar as it can

find a direct, cogent argument.



                                                  -2-
       The first enumerated objection is a generalized one and pertains to the Magistrate Judge’s

findings on Plaintiff’s Eighth Amendment and negligence claims. In support of this, Plaintiff states

these findings are based “on not fully disclosed antecedent incidence of judicial standard of

precaution,” and states that there were elements where his “strategy was to reveal at trial.” As

discovery has concluded in this matter, Plaintiff must have introduced all relevant evidence at this

point. This objection is otherwise unspecified, and thus OVERRULED.

       In numerals two through ten, Plaintiff recites elements of vicarious liability and respondeat

superior, but makes no objections to the PF&R itself. Insofar as these are a generalized objections

to the PF&R’s findings on Plaintiff’s negligence claims, they are OVERRULED.

       The last part of Plaintiff’s objections, labeled “11,” states that Defendants “failed discovery

expectations   of   releasing   and    forwarding    a   copy    of   their,   PrimeCare’s     policy

procedure/directive[.]” and cites ECF No. 43. This is not an objection to the PF&R, and any ability

to compel discovery that Plaintiff deems inadequate was waived after thirty days without good

cause, which was not argued or shown. L. R. CIV. P. 37.1(C). To the extent that this objects to the

PF&R is based on missing evidence, it is OVERRULED.

                                           IV. CONCLUSION

       For the above listed reasons, the Court ADOPTS AND INCORPORATES Magistrate

Judge Aboulhosn’s PF&R, ECF No. 96, GRANTS PrimeCare’s Motion for Summary Judgment,

ECF No. 58, and REFERS this case back to the magistrate judge for further proceedings.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                      ENTER:          July 30, 2019




                                                    ROBERT C. CHAMBERS
                                                -3- UNITED STATES DISTRICT JUDGE
